Title: To Thomas Jefferson from George Washington, 11 February [1792]
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir
            Saturday 11th. Febry. [1792]
          
          If you and Mr. Madison could make it convenient to take a family dinner with me to day—or, if engagements prevent this—wd. come, at any hour in the afternoon most convenient to yourselves we would converse fully, and try to fix on some plan for carrying the Affairs of the Federal district into execution.
          Under present appearances it is difficult, but it is nevertheless necessary to resolve on something. Yrs. sincerely & Affectionately,
          
            Go: Washington
          
        